

CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of
January 26, 2006, by and between M-Wave, Inc., a Delaware corporation (the
“Company”) and Ocean Park Advisors, LLC, a California limited liability company
(“Consultant”).


1.   Consulting Services. The Company hereby engages Consultant to do the
following (the “Engagement”):


(a)   Consultant shall prepare accounting information and financial statements
for Jayco Ventures, Inc. (“Jayco”) for the 2004 fiscal year (the “Accounting
Services”)


(b)   Company shall engage an auditing firm reasonably acceptable to Consultant
to audit the financial information prepared by Consultant (the “Audit
Services”); Consultant shall co-ordinate and oversee the performance of the
Audit Services by such auditing firm; and


(c)   Consultant shall provide corporate financial advisory services to the
Company (the “Advisory Services”). The Advisory Services will be provided
primarily by Brian Weiss and Bruce Comer, professionals of Consultant, and will
not exceed a total of sixteen (16) hours of work in any week.


The Company has engaged McKennon, Wilson & Morgan, LLP (“McKennon”) to perform
the Audit Services. For avoidance of doubt, McKennon’s audit fees (excluding, in
each case, out-of-pocket expenses) will be paid by the Consultant out of the
Consulting Fee (as defined below).


2.   Term. Consultant shall commence the Engagement on the date hereof.
Consultant's obligation to provide Advisory Services shall terminate on March
31, 2006. Consultant's obligation to perform the Accounting Services and to
coordinate and oversee the Audit Services shall terminate upon the completion of
the Accounting Services and Audit Services as determined by Consultant or the
termination thereof as provided below. If during the course of the Engagement
Consultant determines, in its sole discretion, that either (i) it is not
feasible to complete the Accounting Services or the Audit Services for an amount
equal to or less than the Consulting Fee as a result of any significant
accounting or compliance issues affecting Jayco that are discovered by
Consultant after the date hereof, or (ii) it is not possible to complete the
Accounting Services or the Audit Services for any reason, then in either case,
Consultant may terminate the Accounting Services or the Audit Services or both.
In such event, Consultant will promptly notify the Company of the reasons for
such termination. If the Accounting Services or the Audit Services are
terminated because of the inadequacy of the Consulting Fee to fund the
performance of such services, then the Company and Consultant agree to confer
regarding a revised budget for the performance of such services; provided that
neither the Company nor Consultant shall have any obligation to agree on such a
budget and Consultant shall have no obligation to continue the Engagement. The
Company acknowledges that there can be no assurances that the Accounting
Services or the Audit Services can be completed. The Company agrees that the
Accounting Services will be provided on a commercial best-efforts basis only.
Furthermore, the Company agrees that Consultant shall have no responsibility for
the outcome of the Services or the performance of McKennon.
 
 
 

--------------------------------------------------------------------------------

 
 
 3.   Independent Consultant Relationship. All services rendered hereunder by
Consultant shall be rendered as an independent contractor. Consultant shall not
have authority to (i) act as agent of the Company or (ii) commit the Company to
any course of action. Consultant shall not be entitled to participate in any
employee benefit plans or other benefits available to employees of the Company.
 
 4.    Non Solicitation. Neither party will, during the term hereof and for a
period of two years thereafter, solicit or hire (either as an employee,
consultant or otherwise) any person who is an employee of, advisor or consultant
to, or affiliated with, the other party and was involved in providing services
under this Agreement.
 
 5.   Conflict of Interest Prohibited. It is understood that, during the term of
this Agreement, Consultant (and its employees, advisor and consultants) may
consult, work or serve in any capacity for another person or entity so long as
such activities do not materially interfere with Consultant’s obligation
hereunder.


 6.   Payment. In consideration for the Engagement, Consultant shall be paid
$150,000 (the “Consulting Fee”). The Consulting Fee shall be paid as follows:
(i) $75,000 upon execution of this Agreement; (ii) $37,500 thirty (30) days
after the date hereof, and (iii) $37,500 sixty (60) days from the date hereof.
The Company agrees that the Consulting Fee will be fully-earned and payable when
due as provided above, irrespective of the progress or outcome of the
Engagement. In no event shall Consultant be required to refund any portion of
any consideration received from the Company.


 7.   Expenses. Consultant shall be entitled to reimbursement of reasonable
out-of-pocket expenses directly associated with the Engagement. It is expected
that Consultant and McKennon will travel to Florida to perform the services
contemplated hereby. Consultant and McKennon will be reimbursed for travel
expenses including hotel, meals, telecommunications, and airfare. Consultant
shall not and shall not permit McKennon to incur aggregate expenses in excess of
$7,500 without prior written approval of the Company. Consultant will present
detailed receipts of all expenses to the Company.


8.    Indemnification. The Company agrees to indemnify and hold harmless
Consultant, its affiliated entities, members, managers, directors, officers,
employees, agents and any other person or entity that directly or indirectly
controls or is controlled by or is under common control with any person referred
to above from and against any and all losses, claims, damages, obligations,
penalties, judgments, awards, liabilities, costs, expenses and disbursements
(including without limitation reasonable fees and disbursements of counsel), and
any and all actions, suits, proceedings, and investigations in respect thereof,
directly or indirectly caused by, relating to, based upon, arising out of, or in
connection with any transactions or services contemplated by, referred to in or
in any manner otherwise arising out of this Agreement and/or any act or omission
of Consultant under or pursuant to this Agreement; provided, however, such
indemnity agreement shall not apply to any portion of any such loss, claim,
damage, obligation, penalty, judgment, award, liability, cost expense or
disbursement to the extent it resulted primarily and directly from the gross
negligence or willful misconduct of Consultant.

 
2

--------------------------------------------------------------------------------

 
 
9.   Arbitration, Choice of Law. This Agreement shall be construed and enforced
in accordance with, and governed by, the laws of the State of California without
regard to principles of conflict of laws. In the event of a dispute, the parties
agree to binding arbitration in Los Angeles, California under the Rules for
Commercial Arbitration of the American Arbitration Association.


10.          Severability. If any provision of this Agreement or the application
thereof is held invalid or unenforceable, then the balance of the Agreement
shall be enforceable in accordance with its terms.


11.         Entire Agreement. This Agreement constitutes and contains the entire
agreement and final understanding between the parties covering the services
provided by the Consultant. Any representation, promise or agreement not
specifically included in this Agreement shall not be binding upon or enforceable
against either party.


12.          Amendment. This Agreement may be modified only with a written
instrument duly executed by each of the parties hereto.


13.         No Assignment. Consultant shall not assign either in whole or in
part any of Consultant’s duties or responsibilities hereunder without the
written consent of the Company, and any attempt of assignment, transfer or
delegation without such consent shall be void.


14.          Headings. Headings used in this Agreement are used for convenience
only and are not to be considered in construing or interpreting this Agreement.


15.          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by telefacsimile or other electronic means shall
be equally as effective as delivery of an original executed counterpart of this
Agreement.


[Signature Page Follows]
 
 
3

--------------------------------------------------------------------------------

 

In witness whereof, the parties hereto have executed this Agreement as of the
date first above written.
 
M-WAVE, INC.
   
By:
 
Name: 
Title:
   
475 Industrial Drive
West Chicago, IL 60185
Attention:
Facsimile:
       
OCEAN PARK ADVISORS, LLC
   
By:
 
Name: 
Title:
 
5710 Crescent Park East, Suite 334
Plaza Vista, CA 90094
Attention: Managing Director
Facsimile: 310-745-0855

 
 
 
4

--------------------------------------------------------------------------------


 

